OPINION — AG — THE PENSION PAID TO THE WIDOW OF A DECEASED FIREMAN IS NOT INCLUDABLE IN THE FIREMAN'S ESTATE UNDER THE PROVISIONS OF 68 O.S. 1965 Supp., 807 [68-807]  CITE: 11 O.S. 1961 368 [11-368](A) (SAM HELLMAN) FILENAME: m0000959 JOE B. HUNT STATE INSURANCE COMMISSIONER ATTORNEY GENERAL OF OKLAHOMA — OPINION MAY 2, 1967 OPINION — AG — THE PENSION PAID TO THE WIDOW OF A DECEASED FIREMAN IS NOT INCLUDABLE IN THE FIREMAN'S ESTATE UNDER THE PROVISIONS OF 68 O.S. 1965 Supp., 807 [68-807]  CITE: 11 O.S. 1961 368 [11-368](A) (SAM HELLMAN)